


Exhibit 10.1




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of September 4, 2018
(the “Effective Date”) by and between Repro Med Systems, Inc. d/b/a RMS Medical
Products, a New York corporation, having its principal place of business at 24
Carpenter Road, Chester NY (the “Company”), and Donald B. Pettigrew
(“Executive”).




WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, upon the terms and conditions set forth herein.




WHEREAS, the relationship between the Company and Executive is one in which the
Company reposes special trust and confidence in the Executive.




NOW THEREFORE, in consideration of the mutual promises set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:




1.         Employment and Duties.




(a)        Position. The Company hereby employs Executive as President and Chief
Commercial Officer of Company. Executive shall report directly to the Chief
Executive Officer of the Company (the “CEO”) and the Board of Directors, shall
have the duties, authority and responsibilities customarily held by a person
holding the positions of President and Chief Commercial Officer in companies
engaged in business similar to Company’s business and of similar size to
Company, and shall render such other services as may reasonably be assigned to
him from time to time by the CEO and the Board of Directors.




(b)        Duties. Executive agrees that he shall: (i) faithfully and to the
best of his ability perform all of the duties that may be required of him
pursuant to the terms of this Agreement; (ii) devote substantially all of his
business time and attention to the performance of Executive’s duties hereunder;
and (iii) not engage in any other business, profession or occupation for
compensation or otherwise without the prior written consent of the CEO.




(c)        Place of Performance. The principal place of Executive’s employment
shall be at the Company’s office located in Chester, New York. In addition,
Executive may be required to travel elsewhere on Company business.




2.         At-Will Employment. The Company and the Executive agree that the
Executive’s employment with the Company is “at-will,” meaning that Executive may
terminate his employment at any time for any reason or no reason, and that
Company may terminate Executive’s employment at any time for any reason or no
reason, subject to the terms, conditions, and obligations set forth in Section 4
of this Agreement.




3.         Compensation and Related Matters.




(a)        Base Salary. The Company shall pay to the Executive an annual base




Page 1 of 10

--------------------------------------------------------------------------------




salary of $325,000, less such deductions as are required by law or that
Executive may elect in accordance with Company policy and procedure (the “Base
Salary”), payable in equal periodic installments in accordance with Company’s
customary payroll practices. The Base Salary shall be prorated for any partial
year of employment on the basis of a 365-day year. The Base Salary shall be
reviewed at least annually by the Board and may be adjusted (but not decreased)
from time to time in the Board’s sole discretion.




(b)        Annual Bonuses. For each audited fiscal year beginning on or after
January 1, 2019, Executive shall be eligible to earn an annual bonus (the
“Annual Bonus”) in accordance with Company policy and procedure for granting of
a specified executive bonus, which is equivalent to fifty percent (50%) of Base
Salary, based on achievement of objectives which will be set by the Company as
part of the annual budget process in the fourth quarter of the preceding year.
The Annual Bonus shall be paid by March 15 following the applicable bonus year.
The Annual Bonus may be paid on a pro rata basis for partial achievement of
these objectives in the sole discretion of the Company. The Annual Bonus shall
not be paid if the Executive is terminated for Cause (as defined below).




(c)        Stock Option Grant. Executive shall be provided one-time grant on the
Effective Date of one million (1,000,000) non-qualified stock options to
purchase shares of the Company’s common stock, pursuant and subject to the
Company’s 2015 Stock Option Plan (the “Stock Option Plan”), as amended, with an
exercise price equal to the fair market value (as defined in the Stock Option
Plan) of the common stock on the Effective Date, subject to vesting as follows:




(i)        Twenty-five percent (25%) as of the one (1) year anniversary of the
Effective Date; and




(ii)       Twelve and one-half percent (12.5%) every six (6) months thereafter
until fully vested.




Notwithstanding the foregoing, no options shall vest at any time following the
giving by the Company or Executive to the other of notice of termination of
employment. The shares granted to Executive pursuant hereto shall vest in full
upon: (i) termination for “Good Reason” as defined in this Agreement; or
termination of Executive’s employment without Cause pursuant to Section 4(a)
hereof. To the extent permitted by law, the Company shall include the shares
underlying the stock option granted to Executive hereunder on the first Form
S-8, if any, that the Company files during the term of Executive’s employment
with the Company.




(d)        Expenses. Executive shall receive reimbursement from the Company for
all reasonable and documented out-of-pocket expenses incurred by Executive in
performing services hereunder. In addition to the foregoing, Company will
reimburse Executive in full for expenses incurred in commuting to and from the
Company’s office located in Chester, New York for up to twelve (12) months
following the Effective Date (the “Commuting Period”). Expenses in excess of
$5,000.00, individually or in the aggregate, must be pre-approved by the
Company. The Commuting Period may be extended by the mutual agreement of the
Company and the Executive. All expenses must be accounted for in accordance with
the standard policies and procedures established by the Company for
reimbursement of expenses.




Page 2 of 10

--------------------------------------------------------------------------------




(e)        Vacation; Paid Time Off. Executive shall be entitled to five (5)
weeks of paid vacation per calendar year (pro-rated according to the Company’s
standard policies and procedures related to accrual of vacation and/or paid time
off), to be taken at such times and for such periods as shall not interfere with
the duties required to be rendered by Executive hereunder. Executive shall not
be paid for accrued but unused vacation or paid time off upon termination of
Executive’s employment for any reason, unless otherwise required by law.




(f)        Other Benefits. Executive shall be eligible to participate in such
insurance, medical, dental, disability, and retirement plans and other programs
as may be approved from time to time by the Company for the benefit of its
executives (the “Benefit Plans”), except any such Benefit Plans with respect to
which Executive voluntarily executes a legally effective waiver. Nothing herein
shall affect the Company’s right to amend, modify, or terminate any Benefit
Plans at any time for any reason.




(g)        Indemnification and Directors and Officers Liability Insurance. The
Company shall indemnify the Executive to the fullest extent permitted by
applicable law. A directors’ and officers’ liability insurance policy (or
policies) shall be kept in place, during Executive’s employment and thereafter
for the duration of any period in which a civil, equitable, criminal or
administrative proceeding may be brought against the Executive, providing
coverage to the Executive that is no less favorable to the Executive in any
respect (including with respect to scope, exclusions, amounts, and deductibles)
than the coverage then being provided with respect to periods after the
Effective Date to any other present or former senior executive or director of
the Company.




4.         Termination.




(a)        Termination by Company. The Company may terminate Executive’s
employment with the Company at any time without Cause (as defined below); or
(ii) with Cause (as defined below). For purposes of this Agreement, “Cause”
shall mean the Company’s good faith determination of: (A) Executive’s engagement
in dishonesty or illegal conduct; (B) Executive’s embezzlement, misappropriation
or fraud; (C) Executive’s conviction of or plea of guilty or no contest to a
felony; (D) Executive’s conduct in furtherance of a hostile work environment or
engaged in discrimination in violation of any state or federal anti-harassment
or discrimination statute; (E) Executive’s breach of any obligation under this
Agreement or any other written agreement between Executive and the Company; or
(F) Executive’s knowing and intentional violation of the Company Code of
Conduct.




(b)        Without Cause by Executive. Executive may terminate his employment
with the Company without Cause by giving Company not less than sixty (60) days’
prior written notice.




(c)        For Good Reason By Executive. Executive may terminate this Agreement
at any time for Good Reason.  “Good Reason” shall mean, in each case to the
extent not consented by Executive: (i) a breach by the Company of any material
provision of this Agreement; or (ii) a material reduction of the Executive’s
authority, duties, responsibilities, or a




Page 3 of 10

--------------------------------------------------------------------------------




reduction of the Executive’s Base Salary. Notwithstanding the foregoing, no
action by the Company shall constitute Good Reason unless and until (A) the
Company shall have received, within thirty (30) days of the commencement of the
existence of the condition constituting Good Reason, written notice from the
Executive alleging that such Good Reason exists and setting forth the basis
therefore in reasonable detail; and (B) within thirty (30) days after the
receipt of said notice by the Company, the Company shall have failed to cure or
correct the circumstances giving rise to such Good Reason.




(d)        Death. Executive’s employment hereunder shall terminate upon his
death.




(e)        Disability. The Company may terminate Executive’s employment
hereunder if: (i) as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been absent from his duties hereunder for a
period of 120 consecutive days or a total of 180 days during any 365-day period
and is unable to perform the essential duties of the job with or without a
reasonable accommodation; and (ii) if within ten (10) days after written notice
of termination is given by the Company to Executive (which may occur at or after
the end of such period), Executive shall not have returned to the performance of
his duties hereunder on a full-time basis. During any period that Executive
fails to perform his duties hereunder as a result of incapacity due to physical
or mental illness (the “Disability Period”), Executive shall continue to receive
his Base Salary as set forth in Section 3(a) of this Agreement until his
employment is terminated pursuant to this Section 4(e), provided that payments
so made to Executive during the Disability Period shall be reduced by the sum of
the amounts, if any, payable to Executive under disability benefit plans of the
Company.




5.         Compensation In The Event Of Termination.




(a)        Earned and Unpaid Compensation. If Executive’s employment is
terminated for Cause, the Company shall pay the Executive his full Base Salary
earned through the effective date of termination of Executive’s employment (the
“Termination Date”), and the Company shall have no further obligations
whatsoever to Executive under this Agreement except as expressly provided in
this Agreement.




(b)        Severance.  If Executive’s employment is terminated by the Company
other than for Cause (and except for termination pursuant to Sections 4(d) or
4(e) above), or by the Executive pursuant to Section 4(c), above, then, subject
to his execution of a customary general release of claims in favor of the
Company and its affiliates and in addition to any amounts stated in Section 5(a)
above, Executive shall be entitled to receive an amount equal to twelve (12)
months of Executive’s then-current Base Salary, to be paid in accordance with
the Company’s normal payroll practices after the Termination Date. Executive
shall further be entitled to payment of his Annual Bonus, if earned. For the
same twelve (12) month period after the Termination Date, the Company will also
pay premiums for Executive’s health insurance as currently enrolled on the
Termination Date.




6.         Representations and Warranties of Executive. Executive represents and
warrants to the Company that he is free to accept employment hereunder and that
he has no prior or other obligations or commitments of any kind that would in
any way hinder or interfere with his acceptance of, or the full performance of,
such employment.




Page 4 of 10

--------------------------------------------------------------------------------




7.         Confidentiality.




(a)        Executive shall keep Confidential Information (as defined below)
strictly confidential. Executive shall not at any time, directly or indirectly,
disclose or divulge any Confidential Information, except: (i) if required by
law, regulation or legal or regulatory process, but only in accordance with
Section 7(b) below; or (ii) to his affiliates and his and their respective
directors, officers, employees, managing members, general partners, agents and
consultants (including attorneys, financial advisors and accountants)
(“Representatives”), as applicable, to the extent necessary to permit such
Representatives to assist Executive in any Permitted Use (as defined below);
provided that Executive shall require each such Representative to be bound by
the terms of this Section 7 to the same extent as if they were parties hereto
and Executive shall be responsible for any breach of this Section 7 by any of
its Representatives.




(b)        If Executive or any of his Representatives is required to disclose
any Confidential Information by legal or regulatory process, Executive shall:
(i) take all reasonable steps to preserve the privileged nature and
confidentiality of the Confidential Information, including requesting that the
Confidential Information not be disclosed to non-parties or the public; (ii)
give the Company prompt prior written notice of such request or requirement so
that the Company may seek, at its sole cost and expense, an appropriate
protective order or other remedy; and (iii) cooperate with the Company, at the
Company’s sole cost and expense, to obtain such protective order. In the event
that such protective order or other remedy is not obtained, Executive (or such
other persons to whom such request is directed) will furnish only that portion
of the Confidential Information which, on the advice of such person’s counsel,
is legally required to be disclosed and, upon the Company’s request, use its
reasonable best efforts to obtain assurances that confidential treatment will be
accorded to such information.




(c)        “Confidential Information” shall mean all trade secrets, information,
data, documents, agreements, files and other materials, whether disclosed orally
or disclosed or stored in written, electronic or other form or media, which is
obtained from or disclosed by the Company or its Representatives before or after
the date hereof regarding the Company or its clients, including, without
limitation, all analyses, compilations, reports, forecasts, studies, samples and
other documents which contain or otherwise reflect or are generated from such
information, data, documents, agreements, files or other materials. The term
Confidential Information as used herein does not include information that at the
time of disclosure or thereafter is generally available to and known by the
public (other than as a result of its disclosure directly or indirectly by
Executive or any of his Representatives in violation of this Agreement).




(d)        Executive shall make no use whatsoever, directly or indirectly, of
any Confidential Information, except for the purposes of performing Executive’s
duties and obligations to the Company.




Page 5 of 10

--------------------------------------------------------------------------------




(e)        Upon the termination of Executive’s employment or upon the Company’s
request at any time and for any reason, Executive shall immediately deliver to
the Company all materials (including all soft and hard copies) in Executive’s
possession or control which contain or relate to Confidential Information, as
well as all information necessary to access such Confidential Information.




(f)        Notwithstanding the foregoing confidentiality obligations, pursuant
to 18 USC § 1833(b), Executive will not be held criminally or civilly liable
under any federal or state trade secret law for disclosing a trade secret if
such disclosure is made: (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  Additionally, if Executive files
a lawsuit claiming retaliation by the Company based on the reporting of a
suspected violation of law, Executive may disclose a trade secret to his
attorney and use the trade secret information in the court proceeding, so long
as any document containing the trade secret is filed under seal and Executive
does not disclose the trade secret except pursuant to court order.




8.         Non-Competition; Non-Solicitation; Non-Disparagement.




(a)        During Executive’s employment and for the duration of the Restricted
Period (as defined below), Executive shall not engage in any Prohibited Activity
(as defined below) anywhere in the world. For the purposes of this Agreement:
(i) “Restricted Period” shall mean a period of one (1) year after the
Termination Date; and (ii) “Prohibited Activity” shall mean the design,
development, marketing, sale, re-sale, manufacture or distribution of medical
airway suction and home infusion products, or other similar activities, on
Executive’s behalf or on behalf of another (including as a shareholder, member,
employee, employer, owner, operator, manager, advisor, consultant, agent,
partner, joint venturer or investor of another person or entity). Prohibited
Activity also includes activity that may require or inevitably require
disclosure of trade secrets, proprietary information or other Confidential
Information of the Company except as otherwise permitted hereunder.




(b)        During Executive’s employment and for the duration the Restricted
Period, Executive shall not, directly or indirectly: (i) solicit, hire, recruit,
attempt to hire or recruit, or induce the termination of employment of any
employee of the Company; (ii) solicit, contact (including but not limited to
e-mail, regular mail, express mail, telephone, fax, or instant message), attempt
to contact or meet with any (A) existing or prospective customer of the Company
for purposes of offering or accepting goods or services similar to or
competitive with those offered by the Company, or (B) competitor of the Company
for any purpose related to the business or services of the competitor or the
Company; or (iii) induce, influence or encourage any existing or prospective
customer, supplier or other business partner of the Company for purposes of
diverting their business or services from the Company.




(c)        Executive shall not, during Executive’s employment or thereafter,
make, publish or communicate to any person any comments or statements (whether
written or oral) that denigrate or disparage the reputation or stature of the
Company, its affiliates or any of their respective officers, directors, managers
or employees (acting in their capacity as such).




Page 6 of 10

--------------------------------------------------------------------------------




(d)        Executive acknowledges that the restrictions contained in this
Section 8 are reasonable and necessary to protect the legitimate interests of
the Company and constitute a material inducement to the Company to enter into
this Agreement and offer employment to Executive under this Agreement. In the
event that any covenant contained in this Section 8 should ever be adjudicated
to exceed the time, geographic, product or service, or other limitations
permitted by applicable law in any jurisdiction, then any court is expressly
empowered to reform such covenant, and such covenant shall be deemed reformed,
in such jurisdiction to the maximum time, geographic, product or service, or
other limitations permitted by applicable law. The covenants contained in this
Section 8 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.




9.         Assignment of Developments.




(a)        All inventions, modifications, discoveries, designs, developments,
improvements, processes, works of authorship, documentation, formulae, data,
techniques, know-how, secrets or intellectual property rights or any interest
therein made by Executive, either alone or in conjunction with others, at any
place or at any time during his employment, whether or not reduced to writing or
practice during such period, which result, in whole or in part, from (i) any
services performed directly or indirectly for the Company by Executive or (ii)
Executive’s use of the Company’s time, equipment, supplies, facilities or
information (collectively, the “Company Developments”) shall be and hereby is
the exclusive property of the Company without any further compensation to
Executive. In addition, without limiting the generality of the foregoing, all
Company Developments which are copyrightable work by Executive are intended to
be “work made for hire” as defined in Section 81 of the Copyright Act of 1976,
as amended, and shall be and hereby are the property of the Company.




(b)        Executive shall promptly disclose any Company Developments to the
Company. If any Company Development is not the property of the Company by
operation of law, this Agreement or otherwise, Executive will, and hereby does,
without further consideration, assign to the Company all right, title and
interest in such Company Development and will reasonably assist the Company and
its nominees in every way, at the Company’s expense, to secure, maintain and
defend the Company’s rights in such Company Development. Executive shall sign
all instruments necessary for the filing and prosecution of any applications
for, or extension or renewals of, letters patent (or other intellectual property
registrations or filings) of the United States or any foreign country which the
Company desires to file. Executive hereby irrevocably designates and appoints
the Company and its duly authorized officers and agents as Executive’s agent and
attorney-in-fact (which designation and appointment shall be deemed coupled with
an interest and shall survive Executive’s death or incapacity), to act for and
on Executive’s behalf to execute and file any such applications, extensions or
renewals and to do all other lawfully permitted acts to further the prosecution
and issuance of such letters patent or other intellectual property registrations
or filings, or such other similar documents, with the same legal force and
effect as if executed by Executive.




Page 7 of 10

--------------------------------------------------------------------------------




10.       Amendment; Waiver. This Agreement may be amended, and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only by an instrument in
writing signed by the parties hereto.  Waiver of any term or condition of this
Agreement will not be construed as a waiver of any subsequent breach or waiver
of the same term or condition, or a waiver of any other term or condition of
this Agreement.




11.       Applicable Law; Severability. This Agreement shall be governed by and
construed under the laws of the State of New York, exclusive of applicable
principles of conflict of laws. Should a court or other body of competent
jurisdiction determine that any term or provision of this Agreement is excessive
in scope or duration or is illegal, invalid or unenforceable, then the parties
agree that such term or provision shall not be voided or made unenforceable, but
rather shall be modified so as to be valid, legal and enforceable to the maximum
extent possible, under the purposes stated in the preceding sentence and with
applicable law, and all other terms; and provisions of this Agreement shall
remain valid and fully enforceable.




12.       Submission to Jurisdiction: Waiver of Jury Trial.




(a)        ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN
EITHER THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
(PROVIDED THE JURISDICTIONAL REQUIREMENTS OF THAT COURT ARE MET), OR THE STATE
COURT SITUATED IN CHESTER, NEW YORK, AND EACH PARTY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING.
SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S
ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT,
ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT.




(b)        EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES
AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.




13.       Further Assurances. The Company and the Executive shall each take all
actions as may be reasonably necessary or appropriate in furtherance of their
respective obligations and covenants set forth in this Agreement, including,
without limitation, executing and delivering such additional agreements,
certificates, instruments and other documents as may be deemed necessary or
appropriate.




Page 8 of 10

--------------------------------------------------------------------------------




14.       Section 409A. Notwithstanding any provision to the contrary in this
Agreement, no payment shall be made and no election shall be permitted that
would violate the requirements of or cause taxation under Section 409A of the
Internal Revenue Code and the Treasury regulations promulgated thereunder. 
Further, all provisions in this Agreement shall be interpreted in a manner
consistent with Section 409A and guidance related thereto.




15.       Assignability; Third-Party Beneficiary. This Agreement will be binding
upon, enforceable by and inure solely to the benefit of, the parties and their
respective permitted successors and assigns. Except as otherwise expressly
provided in this Agreement, this Agreement shall not be assigned by any party
hereto without the prior written consent of the non-assigning parties. Except as
otherwise expressly provided in this Agreement, nothing in this Agreement is
intended to or will confer upon any person, other than the parties to this
Agreement and their respective heirs, successors and assigns, any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.
Notwithstanding anything to the contrary herein, nothing in this Agreement shall
preclude the Company from consolidating or merging into or with, transferring
all or substantially all of its equity or assets to, or otherwise assigning this
Agreement by operation of law to another person or entity without the consent of
Executive; provided that, in each case, such other person or entity shall assume
this Agreement and all obligations of the Company hereunder. Upon such
consolidation, merger, transfer of equity or assets, or assignment by operation
of law, and such assumption, the term the “Company as used herein, shall mean
such other person or entity and this Agreement shall continue in full force and
effect.




16.       Notices. All notices and other communications under this Agreement
must be in writing and will be deemed given if delivered personally, faxed, sent
by internationally recognized overnight courier, mailed by registered or
certified mail (return receipt requested), postage prepaid, or sent by
electronic mail (without a failed transmission response) to the parties at the
following addresses (or at Such other address for a party as such party
specifies by like notice):




If to the Company:




Repro Med Systems, Inc. d/b/a RMS Medical Products

24 Carpenter Road

Chester, NY 10918

Attn: Chairman of the Board of Directors

Email: dgoldberger@rmsmedpro.com




If to the Executive:




Donald B. Pettigrew

7871 Engen Loop

Park City, UT  84098




Page 9 of 10

--------------------------------------------------------------------------------




All such notices, consents, requests, demands, waivers and other communications
so delivered, mailed or sent shall be deemed to have been received: (i) if by
personal delivery, on the day delivered; (ii) if by certified or registered
mail, on the earlier of the date of receipt and the third business day after the
mailing thereof; (iii) if by next-day or overnight mail or delivery service such
as Federal Express or UPS, on the day delivered; or (iv) if by fax or electronic
mail, on the day on which such fax or electronic mail was sent, provided that a
copy is also sent by certified or registered mail or by next-day Or overnight
mail or delivery service such as Federal Express or UPS.




17.       Survival. This Agreement shall terminate upon termination of
Executive’s employment as provided herein; provided, however, that the
provisions of Sections 7, 8, and 9 shall survive termination of this Agreement.




18.       Counterparts. This Agreement may be executed in one or more
counterparts, and

by the parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.




19.       Electronic Execution and Delivery. The parties may execute and deliver
this Agreement by facsimile, electronic mail of a .PDF, or other electronic
means under which the signature of or on behalf of such party can be seen, and
such execution and delivery will be considered valid, binding and effective for
all purposes.




20.       Entire Agreement: Termination of Prior Consulting Agreement. This
Agreement constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among or between any of the parties
with respect to the subject matter hereof and thereof, including without
limitation any prior consulting agreement but excluding any separate
confidentiality and/or Assignment of inventions agreement Executive may have
previously signed.




IN WITNESS WHEREOF, the Executive and an authorized representative of the
Company have executed this Agreement as of the Effective Date.




EXECUTIVE:




s/ Donald B. Pettigrew

Donald B. Pettigrew







COMPANY:




Repro Med Systems, Inc. d/b/a RMS Medical Products




By: s/ Dan Goldberger

Name: Dan Goldberger

Title: Chairman




Page 10 of 10

--------------------------------------------------------------------------------